ORDER
This matter came before the Supreme Court on January 26, 1994, pursuant to an order that directed the plaintiffs to appear and to show cause why this appeal should not be denied and dismissed.
The plaintiffs appeal from a Superior Court judgment on a directed verdict entered in favor of defendant in connection with a collision at an intersection, which involved three motor vehicles. The trial justice found, among other things, that the record contained no evidence regarding the speed of defendant’s vehicle and that the jury would have had to speculate with respect to that issue.
The plaintiffs assert that the jury had the right to infer a high rate of speed from certain factors such as the force of the impact shown by the damage to the three motor vehicles. They also claim that Mabel Childs was unable to estimate the speed of defendant’s vehicle because of visibility problems caused by the weather and because the tractor-trailer truck’s presence in the intersection obstructed her view. The defendant asserts that the trial justice’s granting of his motion for a directed verdict was proper.
When ruling on a motion for a directed verdict, the trial justice, and this court on review, must examine the evidence in the light most favorable to the nonmovant, without evaluating credibility, and must draw all reasonable inferences in favor of the nonmov-ant. Reccko v. Criss Cadillac Co., Inc., 610 A.2d 542, 544 (R.I.1992). If after this evaluation issues of fact remain upon which reasonable people may differ, the motion must be denied and the jury must decide those issues. Id. If this court finds that any competent, credible evidence supports the plaintiffs’ claims, the direction of the verdict constitutes error. See DeLeo v. Anthony A. Nunes, Inc., 546 A.2d 1344, 1347 (R.I.1988), cert. denied, 489 U.S. 1074, 109 S.Ct. 1522, 103 L.Ed.2d 828 (1989).
Applying this standard, we conclude that the trial justice was correct in granting the directed verdict. We do not find any competent, credible evidence in the record to support plaintiffs’ claims. Furthermore, the inferences that plaintiffs sought to have the jury make are not reasonable and involve too much speculation.
Accordingly, after hearing the arguments of counsel and reviewing the memoranda that the parties submitted, we conclude that cause has not been shown. The plaintiffs’ appeal is *779therefore denied and dismissed, and the judgment appealed from is affirmed.